Citation Nr: 1125314	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-47 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for a tail bone (coccyx) disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to December 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Although the RO entered denials on other issues, including entitlement to service connection for knee disorders and burn scars, the Appellant has confined his substantive appeal (VA FORM 9) to the issues as listed on the title page of this decision.  Accordingly, the Board will limit its consideration to those issues.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

The issues of service connection for hearing loss and tinnitus will be considered in the REMAND section of this document below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Competent medical evidence does not demonstrate a relationship between DDD of the cervical spine, which was first shown many years after service, and any incident of active service.

2.  The Veteran does not have a disorder of the tail bone (coccyx) on competent medical examination at any time during the pendency of this case.



CONCLUSIONS OF LAW

1.  The Veteran does not have a current cervical spine disorder that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A chronic disorder of the tail bone (coccyx) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a March 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2009 letter mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

The service treatment records (STRs), to include a December 1968 discharge report, are negative for report of, treatment for, or diagnosis of a disorder of the spine or tail bone (coccyx).  

Post service records do show that the Veteran has been diagnosed with DDD of the cervical spine at C3-C4, C4-C5, and C5-C6 (since 2000).  In 2008, degenerative changes were also noted upon magnetic resonance imaging (MRI) at C2-C3, C3-C4, and C6-C7.  Post service records do not disclose that the Veteran has ever been diagnosed with a disorder associated with the tail bone or coccyx.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims decided herein.  The DDD of the cervical spine was not noted until over 30 years after active service ended, and no medical personnel has attributed current cervical spine disorders to any incident of service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Regarding the veteran's claim for a disorder of the tail bone or coccyx, the Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of such a condition.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current tail bone or coccyx condition, the claim must be denied.  There is no indication of treatment of such pathology during service.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for DDD of the cervical spine, and a tail bone (coccyx) disorder, and they must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DDD of the cervical spine is denied.

Entitlement to service connection for a tail bone (coccyx) disorder is denied.  


REMAND

As to the remaining issues, additional development is indicated.  There was an audiometric examination conducted during the appeal period.  Specific findings are not of record, and moreover, in view of in-service findings, addition development and an opinion is indicated.

There were no audiometric readings noted on examination for entrance or separation.  Only whispered or spoken voice testing was accomplished.  On two examinations in June and August 1964, audiometric findings were noted.  Service department findings, prior to October 1967 or earlier are assumed to be in ASA units.  When converted to ISO (ANSI) units at 500, 1000, 2000, 3000, and 4000 Hertz, readings in June 1964 were 20, 15, 15, 15, and 10 in the right ear, and 20, 15, 15, 35, and 15 in the left ear.  In August 1964, readings were 20, 15, 15, 15 and 10 in the right ear and 20, 20, 20, 35, and 15 in the left ear.

In view of the contentions of noise induced hearing loss, a current VA examination should be conducted and it should be determined whether the hearing recorded in service can be considered normal, or whether it may indicate the early onset of the hearing loss now found.  It should also be indicated whether the current hearing loss is indicative of noise exposure or may be of other identified etiology.

In view of the foregoing, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiometric examination.  The claims folder should be available to the examiner prior to entry of any opinion in this case.  All indicated tests should be accomplished and all clinical findings reported in detail.  It should be determined whether the Veteran has a hearing loss disability for VA disability purposes.  If so, an opinion as to etiology is also requested.  It should be determined in part whether there is any significance to the 1964 audiometric studies.  It should also be determined, to the extent possible whether the type of hearing loss found (if any) is more likely than not (50 percent probability or more) related to service or post-service events.  It should also be indicted whether there is tinnitus present, and if so, whether it is related to the hearing loss or to service.  If an opinion cannot be entered without resort to speculation, that should be set forth, and the reasons for that conclusion should be set out.  It should also be indicated whether there is additional evidence that could be obtained which would allow for an opinion to be entered.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record as to the remaining issues.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


